Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 15, 1976, convicting him of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the seventh degree, upon a jury *1009verdict, and imposing sentence. Judgment affirmed. While it was improper for the prosecutor to interrogate the defendant about two other similar crimes allegedly committed by him (see People v Branch, 34 AD2d 541, affd 27 NY2d 834; People v Reyes, 48 AD2d 632), the error was harmless beyond a reasonable doubt, in view of the overwhelming proof of guilt (see People v Crimmins, 36 NY2d 230). Mollen, P. J., Hopkins, Titone, Shapiro and O’Connor, JJ., concur.